            Case 1:13-cr-00424-KMW Document 113 Filed 09/03/20 Page 1 of 1

                                                                                USDC SDNY
                                                                                pOCUMENT
UNITED STATES OJSTRICT COURT                                                    ELECTRONICALLY FILED              ,.;
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
UNITED ST A TES OF AMERICA ,
                                                                                DOC#:
                                                                                       --------..--
                                                                                DATE FILED: Cf /3 /~o
                                                                                                   '
                     -against-                                                   13 CR 424 (KMW)

                                                                                    SENTENCING
                                                                                SCHEDULING ORDER
JOSE ALVAREZ

                                                             Defendant.
------------------------------------------------------------------x
KlMBA M. WOOD, District Judge

          The Defendant is scheduled to be sentenced on December 10, 2020 at 11 :00 a.m.

          The Presentence Investigation Report is due to the Court on December 3, 2020.

          Any sentencing submissions by Defendant must be made by December 4, 2020, and must state

specifically whether Defendant contests any fact in the Presentence Report, and whether Defendant contests

the appropriateness of the Probation Officer' s Sentencing Recommendation.

Defense counsel must arrange for the presentence interview to occur within 14 days of the defendant' s guilty

plea. The Government must submit a statement of facts to Probation within 14 days of the defendant's guilty

plea. The Government must submit its SK 1. 1 letter, if applicable, 14 days before sentencing. All counsel must

review the Court' s Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion .

          Any response or other submission from the Government is due December 7, 2020.


SO ORDERED

Dated : New York, New York
        September 3, 2020
                                                                          ,~~.'47,1(_
                                                                                 KIMBA M. WOOD
                                                                          UNITED STATES DISTRICT JUDGE
